DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-15 are pending. Claim 1 has been canceled.
The foreign priority application JP 2015-094530 filed on May 06, 2015 has been received in the parent application No. 15/145,007, now US Patent No. 10,756,311 and it is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
The independent claims 2 and 9 have been amended to recite “a first layer comprising any one from the insulating polymers of polyethylene, polypropylene, polycarbonate, ionomer, and polyamide”.
However, the specification does not define polyethylene, polypropylene, polycarbonate, and ionomers as insulating polymers.
The specification defines a silicone resin, a polyamide-based resin, and a polyester-based resin as insulating synthetic resin (par.0104, par.0125, par.0145).
Par.0104, par.0118, par.0145 of the specification refer to “polyethylene, polypropylene, polycarbonate, and ionomer” as “organic materials”, without specifying that they have insulating properties.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 2 and 9 have been amended to recite “a first layer comprising any one from the insulating polymers of polyethylene, polypropylene, polycarbonate, ionomer, and polyamide”.
However, an ionomer has electrical conductivity (see the attached “Ionomer”).
Therefore, it is not clear what is the inventor claiming as the invention in claims 2 and 9.
Claims 3-8 and 10-15 are rejected as being dependent on the rejected claims 2 and 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 6-10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 11, 13, and 14 of U.S. Patent No. 10,756,311 in view of Pedicni (US Patent 6,235,418), and as evidenced by Takahasi et al. (US Patent 3,956,755).
The U.S. Patent No. 10,756,311 claims a secondary battery having an exterior body comprising a first exterior film, a second exterior film comprising a silicone resin, and a layer comprising a graphene flake between the first exterior film and the second exterior film, wherein the secondary battery is configured to be bendable (claims 1 and 8).
The graphene flake may comprise a plurality of graphene flakes (claims 6 and 13).
The U.S. Patent No. 10,756,311 further claims that the graphene flake is configured to slide and shift its position when the exterior body is bent (claims 7 and 14).
The U.S. Patent No. 10,756,311 further claims that the first exterior film comprises an organic material (claims 4 and 11), but fails to claim that the first layer comprises any of polyethylene, polypropylene, polycarbonate, ionomer, and polyamide.
Pedicni teaches a battery (abstract). The shell (130) encloses the battery, and it is made from the film (135). The film (135) may be made of a membrane layer (137) made of a silicone resin on a porous support (138), which may be a polyethylene or polypropylene (column 5, lines 28-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyethylene or polypropylene as the first exterior film of the exterior body of U.S. Patent No. 10,756,311, because Pedicni clearly teaches that a layer of polyethylene or polypropylene may be used in combination with a silicone resin layer for a battery housing.
Polyethylene and polypropylene are insulating resins, as evidenced in column 6, lines 58-64 of Takahasi et al.
A first exterior film made of polyethylene or polypropylene, a layer of graphene flakes, and a second layer comprising a silicone resin is equivalent to the laminate film in claims 2, 3, 9, and 10 of the instant application.
The exterior body of the U.S. Patent No. 10,756,311 modified by Pedicni is equivalent to the exterior body in claims 7 and 14 of the instant application.
The secondary battery of the U.S. Patent No. 10,756,311 modified by Pedicni is equivalent to the secondary battery in claims 8 and 15 of the instant application.
Pedicni teaches that the silicone resin is the exterior layer of the battery shell (130) (column 5, lines 28-44). 
The silicone resin, polyethylene and polypropylene are insulating resins, as evidenced in column 6, lines 58-64 of Takahasi et al.
Therefore a first exterior film made of polyethylene or polypropylene, a layer of graphene flakes, and a second layer comprising a silicone resin has exterior insulating resin layers, so it is an insulating film as required in claims 6 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. (US 2007/0284557), as evidenced by Tokuni et al. (US Patent 9,292,041) and in further view of Wallace et al. (US 2005/0251239) or Kim et al. (US 2008/0241990).
With regard to claims 2, 3, 9, and 10, Gruner et al. teach a substrate having a layer of graphene flakes deposited thereon (fig.1, par.0020, and par.0024). The substrate may be PET (polyethylene terephthalate) (par.0024), which is a polyester-based resin.
PET is an insulating resin, as evidenced in column 9, lines 21-22 of Tokuni et al. 
Gruner et al. further teach that another layers may be used in combination with the graphene layers, and the examples of resins for the layers include a non-conducting polymer, such as parylene (par.0029 and par.0031). Gruner et al. allows for multi-layered films (par.0030).
Gruner et al. fail to teach the claimed insulating/non-conducting polymer.
However, polyethylene and polypropylene are functionally equivalent to parylene as insulative materials, as evidenced in par.0074 of Wallace et al. or par.0089 of Kim et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyethylene or polypropylene as non-conducting/insulating polymer for a layer used in combination with a graphene layer of Gruner et al.
A layer of polyethylene or polypropylene is equivalent to the “first layer comprising an insulating polymer of polyethylene or polypropylene” in claims 2 and 9.
The layer comprising graphene flakes of Gruner et al. is equivalent to the second layer in claims 2 and 9.
Gruner et al. teach that the graphene films are flexible (par.0045).
Additionally, the graphene flakes of Gruner et al. are identical to the graphene flakes in the instant application. Therefore, absent a record to the contrary, it is expected that the graphene flakes are configured to shift each position in the multilayer film when the film is bent.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
The PET substrate is equivalent to “the third layer comprising an insulating synthetic resin” in claims 2 and 9, and to the “third layer comprising a polyester-based resin” in claims 3 and 10.
Therefore, the laminate films in claims 2, 3, 9, and 10 are obvious over the multilayer of Gruner et al. modified by Wallace et al. (US 2005/0251239) or Kim et al. (US 2008/0241990).

Response to Arguments
Applicant’s arguments with respect to claims 2-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note:
- that the objection to the specification is withdrawn following the applicant’s amendment to the specification;
-the rejection of claims 2, 3, 6-10, and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 11, 13, and 14 of U.S. Patent No. 10,756,311 in view of Pedicni (US Patent 6,235,418) is withdrawn following the applicant’s amendments to claims 2 and 9; and
-the rejection of claims 2, 3, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Gruner et al. (US 2007/0284557), as evidenced by Tokuni et al. (US Patent 9,292,041) and Lando et al. (US 2015/0068978) is withdrawn following the applicant’s amendments to claims 2 and 9.
However, new grounds of rejection for claims 2-15 are shown in paragraphs 4-11 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANCA EOFF/           Primary Examiner, Art Unit 1722